Citation Nr: 1037844	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-10 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to February 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
claims folder was subsequently transferred to the RO in Atlanta, 
Georgia.

The Veteran provided testimony at an October 2007 videoconference 
hearing before the undersigned.  A copy of the transcript is of 
record.

In December 2007, the Board remanded a claim of entitlement to 
service connection for PTSD to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.

The issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2007, the Board remanded a claim of entitlement to 
service connection for PTSD to the RO further development.  At 
that time, the Veteran had raised a claim of service connection 
for an acquired psychiatric disorder.  A February 2007 RO rating 
decision separately adjudicated this issue, and she had not 
appealed this determination at the time of the Board's December 
2007 remand.

In February 2009, Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
redefined the concept of what issues are encompassed in a service 
connection "claim" filed by a claimant.  In Clemons, the 
Veterans Court held that the scope of a claim must be understood 
from the viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and that 
"the claimant's intent in filing a claim is paramount to 
construing its breadth."  

The Court also cited Ingram v. Nicholson, 21 Vet. App. 232, 254 
(2007) for the proposition that VA must apply a "sympathetic 
reading" to a lay person's pleadings with attention focused upon 
the symptoms the claimant is attempting to service connect.  The 
Board further notes that a service connection claim involves all 
possible theories of entitlement.  Bingham v. Principi, 421 F.3d 
1346, 1349 (Fed. Cir. 2005).

In pursuing her PTSD claim, the Veteran has alleged the onset of 
psychiatric symptoms during her active service.  Service 
treatment records reflect treatment for hyperventilation symptoms 
in April 1986, and reports of nervousness and memory difficulty 
during a September 1991 demobilization examination, as well as a 
February 1995 retirement examination.  An August 1997 Physical 
Evaluation Board report noted that her persistent pain degraded 
her mental toughness and stamina, which resulted in decreased 
efficiency and guilt feelings.

In a Post-Remand Brief dated June 2010, the Veteran listed the 
issue on appeal as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  It was argued that 
service connection was warranted as having an in-service onset 
or, alternatively, as being caused and/or aggravated by service-
connected disability.  

In light of the holding in Clemons and the facts and allegations 
in this case, the Board has rephrased the issue to include 
service connection consideration for all of the Veteran's 
psychiatric symptoms, however diagnosed.  The Board also finds 
that medical opinion is necessary to determine the probable 
nature and etiology of any acquired psychiatric disorder other 
than PTSD.  

The Veteran has been diagnosed with PTSD.  She claims numerous 
in-service stressors, including multiple sexual assaults and 
rape, receiving incoming fire in Saudi Arabia and Kuwait, having 
SCUD missiles intercepted over her camp, witnessing a fellow 
soldier injured by an immersion heater, having a viper snake 
enter the latrine, witnessing the damage caused by Hurricane 
Andrew, being a passenger during an emergency plane landing, 
witnessing jets crashing during the 1988 Ramstein Air Show, and 
performing motor transportation duties in Basra wherein she 
witnessed dead and mutilated bodies as well as landmines 
exploding along the road.

Effective July 13, 2010, VA amended its regulations pertaining to 
PTSD stressor determinations in certain circumstances.  75 Fed. 
Reg. 39843 (July 13, 2010), to be codified at 38 C.F.R. 
§ 3.304(f)); 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective date of amendment).  These changes apply to claims 
appealed to the Board and not finally decided.

It would be potentially prejudicial to adjudicate the Veteran's 
PTSD claim at this time without advising her of this change of 
law, and allowing the RO to consider the potential application of 
the liberalized regulations.

The Board finally notes that the Veteran recently reported 
receiving disability benefits from the Social Security 
Administration.  These records should be obtained while this case 
is in remand status.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of the amended regulations 
pertaining to PTSD stressor determinations in certain 
circumstances that became effective July 13, 2010.

2.  Obtain the Veteran's clinical records of 
psychiatric treatment within the Texas VA Healthcare 
System since January 2008, particularly those from the 
Temple Outpatient Clinic.

3.  Obtain the Veteran's Social Security Administration 
records, including all medical records which formed the 
basis of any decision rendered.

4.  Schedule the Veteran for an examination to 
determine the nature and probable etiology of all 
acquired psychiatric disorders other than PTSD.  The 
claims folder must be made available to the examiner 
for review.  Following examination of the Veteran and 
review of the claims folder, the examiner is requested 
to provide the following opinions:

a) what is the diagnosis, or 
diagnoses, of all current psychiatric 
disorder(s) other than PTSD (if any); 
and 

b) whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disorder either (i) first 
manifested during the Veteran's period 
of active service from January 1980 to 
February 1998, (ii) is causally 
related to events during active 
service, (iii) is caused by service-
connected disability or (iv) is 
aggravated by service-connected 
disability beyond the normal progress 
of the disorder? 
.
If it is determined that any psychiatric disorder was 
worsened by service-connected disability, to the extent 
that is possible, the examiner should indicate the 
approximate degree of disability or baseline before the 
onset of the aggravation.

The examiner is advised that the term "as likely as 
not" does not mean within the realm of possibility.  
Rather, it means that the weight of medical evidence 
both for and against a conclusion is so evenly divided 
that it is medically sound to find in favor of 
causation as to find against causation.  

The term aggravation for legal purposes is defined as a 
worsening of the underlying disability beyond its 
natural progression versus a temporary flare-up of 
symptoms.

In providing opinion, the examiner's attention is 
directed toward the available service records 
reflecting treatment for hyperventilation symptoms in 
April 1986, her report of nervousness and memory 
difficulty during a September 1991 demobilization 
examination, as well as a February 1995 retirement 
examination, and the August 1997 Physical Evaluation 
Board report which noted that her persistent pain 
degraded her mental toughness and stamina, which 
resulted in decreased efficiency and guilt feelings.

The examiner is requested to provide a rationale for 
any opinion expressed.  If the examiner finds it 
impossible to provide any requested opinion without 
resort to pure speculation, he or she should so 
indicate and express the reasons why an opinion would 
be speculative.

5.  Thereafter, readjudicate the claim.  If any benefit 
on appeal remains denied, the Veteran and her 
representative should be furnished a supplemental 
statement of the case and afforded the appropriate 
period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

